ORDER

PER CURIAM
Antawan Ross was convicted after a jury trial of murder in the second degree and armed criminal action arising out of an altercation between Ross and Deshon Randolph that resulted in Ross shooting and killing Randolph in the bedroom of Nikia Knight’s home in St. Louis County. On appeal, Ross claims the trial court erred in failing to sua sponte correct the prosecutor’s improper closing argument and in failing to sua sponte declare a mistrial. Finding’no plain error, we affirm.
An extended opinion would have no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).